                  Case 1:21-cr-00026-DAD-BAM Document 5 Filed 04/16/21 Page 1 of 1
                                      IN THE UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                                Plaintiff,

                        v.                                 CASE NO: 1:21-CR-00026-DAD-BAM

JESUS B. CORDERO,

                               Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:      Jesus Bustamonte Cordero (BN0159)
 Detained at            Wasco State Prison
 Detainee is:           a.)    ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                  charging detainee with: 21 U.S.C. § 841(a)(1), 18 U.S.C. § 922(g)(9)
                   or   b.)    ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:         a.)       ☐ return to the custody of detaining facility upon termination of proceedings
                   or   b.)       ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                   is currently being served at the detaining facility

       Appearance is necessary MAY 5, 2021, 2:00PM (BAM) in the Eastern District of California (See ECF No.3).

                        Signature:                                /s/ CHRISTOPHER D. BAKER
                        Printed Name & Phone No:                  AUSA Christopher D. Baker (559-290-0530)
                        Attorney of Record for:                   United States of America

                                             WRIT OF HABEAS CORPUS
                             ☒ Ad Prosequendum                   ☐ Ad Testificandum

        The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, on May 5, 2021, at 2:00pm, and any further proceedings to be had in
this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.


 Dated:      Apr 15, 2021
                                                               Honorable Stanley A. Boone
                                                               U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s)                                                                                    ☒Male      ☐Female
 Booking or CDC #:       BN 0159                                                           DOB:       November 29, 1995
 Facility Address:       701 Scofield Ave., Wasco, CA 93280                                Race:      Hispanic
 Facility Phone:         (661) 758-8400                                                    FBI#:      527161JD0

                                                   RETURN OF SERVICE

 Executed on:
                                                               (signature)
